Citation Nr: 0725657	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-31 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for frostbite of the 
lower extremities.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.

2.  The veteran does not have residuals of frostbite of the 
lower extremities which are attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  Residuals of frostbite of the lower extremities were not 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The claimant's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination with regard to his hearing loss in October 2005.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

The veteran and his representative assert that the VA 
examiner who conducted the October 2005 examination did not 
consider positive evidence of record; specifically, that the 
veteran was likely exposed to mortar fire during service.  
However, as review of this examination shows that the 
veteran's claims file was reviewed.  

The examiner specifically stated the following.

Veteran reported military noise exposure from mortar 
fire as part of a mortar crew for approximately one and 
one-half years.  He noted additional noise exposure from 
machine gun fire and small arms fire.  

Thus, the VA examiner did consider inservice noise exposure.  
Thus, a remand for a medical opinion which takes into account 
this positive evidence is unnecessary.  

The veteran and his representative also assert that he should 
be afforded a VA examination with regard to service 
connection for residuals of frostbite to the lower 
extremities.  They cite to an inservice finding of Athlete's 
Foot as support that the veteran was exposed to cold and wet 
conditions during service.  They note that various United 
States Court of Appeals for Veterans Claims (Court) decisions 
mandate an examination.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, as set forth below, there is no record of 
inservice frostbite, regardless of whether the conditions 
were wet and cold, and the veteran has no post-service 
diagnosis of residuals of any frostbite despite the record 
containing numerous years' of VA outpatient treatment 
records.  Therefore, the Board finds that VA is not obligated 
to afford the veteran a VA examination.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reflect that when the veteran 
entered service, his hearing was 15/15 on whispered voice 
testing.  

Since November 1, 1967, audiometric results have been 
reported in standards set forth by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  Service department audiometric charts 
dated after November 1, 1967 are presumed to be in ISO-ANSI 
units unless otherwise specified, while such charts in VA 
medical records dated after June 30, 1966, are similarly 
presumed to be in ISO-ANSI units.  In order to facilitate 
data comparison, the ASA standards have been converted to 
ISO-ANSI standards and are represented by the figures in 
parentheses below.

The veteran underwent a separation examination in August 
1958.  On his Report of Medical History, he denied having any 
ear problems.  His physical examination was negative for any 
ear abnormalities; the examination was normal.  Whispered 
voice testing was 15/15.  On the audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
N/A
10 (15)
LEFT
5 (20)
5 (15)
5 (15)
N/A
10 (15)

Post-service, the veteran filed a claim for VA compensation 
benefits in January 1959.  The veteran did not claim to have 
hearing loss.  

March 2003 VA outpatient records reflect that the veteran was 
diagnosed as having a moderately severe sensorineural hearing 
loss at 4000 Hertz in the left ear and a moderate, sloping, 
high frequency sensorineural hearing loss in the right ear.  
At that time, the veteran reported that his reduced hearing 
loss had a gradual onset.  He indicated that a noisy CB radio 
sat behind his right ear during his long career as a truck 
driver.  The veteran also stated that he had noise exposure 
during the military.  

In October 2003, the current claim was received.  The veteran 
reported that he was exposed to mortar fire and other loud 
noises during service which caused his current hearing loss.  

In October 2005, the veteran as afforded a VA examination.  
The claims file was reviewed.  The examiner discussed the 
inservice noise exposure to mortar and gun fire as well as 
the post-service noise exposure as a truck driver.  The 
veteran denied having recreational noise exposure.  
Audiological testing was performed.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
60
65
65
LEFT
5
15
25
50
60

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was moderately severe high frequency 
sensorineural hearing loss bilaterally.  The veteran 
exhibited heating loss within the meaning of 38 C.F.R. 
§ 3.385.  

The examiner opined that based on the veteran's hearing being 
within normal limits at separation, it was less likely than 
not that the veteran's hearing loss is related to military 
service.  

In sum, the service medical records reveal no ear disease or 
injury during service.  The separation examination shows that 
the veteran's hearing acuity was within normal limits.  

During the one year presumptive period after service, hearing 
loss disability was not manifest nor diagnosed.  

In March 2003, a diagnosis of a moderately severe 
sensorineural hearing loss at 4000 Hertz in the left ear and 
a moderate, sloping, high frequency sensorineural hearing 
loss in the right ear, was made.  The October 2005 
examination confirmed hearing loss as contemplated within 
38 C.F.R. § 3.385.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, --Vet. App. --, 2007 WL 1892301 
(Vet. App. July 3, 2007), the Federal Circuit Court 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, --Vet. App. --, 
2007 WL 1745833 (Vet. App. June 15, 2007). 

The veteran is competent to report having decreased hearing.  
He is also competent to report inservice and post-service 
noise exposure.  His statements are also credible in that 
regard.  However, he is not competent to state that his 
inservice episodes of noise exposure permanently damaged his 
hearing or that he had hearing loss as contemplated within 
38 C.F.R. § 3.385 as that is not a simple medical deduction, 
or that current hearing loss is etiologically related to 
service since an assessment requires medical expertise.  He 
is not competent to provide an opinion regarding his exact 
audiological findings at various Hertz levels or that current 
hearing loss is related to the inservice noise exposure as 
these matters require medical expertise which he does not 
possess.  

There is no competent evidence of any etiological link 
between his current diagnosis of bilateral hearing loss and 
service.  As noted, the veteran is not competent to make this 
causal link or to state the etiology of his currently 
diagnosed bilateral hearing loss.  The competent evidence 
shows that currently diagnosed bilateral hearing loss is not 
related to service.  The VA examiner rendered that opinion 
based on a review of the claims file, the veteran's inservice 
audiological findings, the inservice and post-service 
histories of noise exposure, and the veteran's current 
examination.  The examiner opined that since the separation 
examination revealed audiological findings within normal 
limits, current bilateral hearing loss was not related to 
service.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

Accordingly, service connection is not warranted.  


Residuals of Frostbite the Lower Extremities

The service medical records reveal that in June and July 
1958, the veteran was treated for Athlete's foot while 
stationed at Fort Sill in Oklahoma.  

The veteran underwent a separation examination in August 
1958.  On his Report of Medical History, he reported having 
Athlete's foot.  He denied having any other lower extremity 
problems.  His physical examination was negative for any 
feet, lower extremity, musculoskeletal or neurological 
abnormalities; the examination was normal.  

The normal findings constitute negative evidence.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

When the veteran filed a claim of service connection in 
January 1959, he indicated that he had Athlete's foot during 
service at Fort Sill.  A February 1959 rating decision denied 
that claim.  

The veteran did not report that he had suffered frostbite 
during service or residuals thereof at that time.  

Post-service VA outpatient records have been associated with 
the claims file.  In October 2002, the veteran's extremities 
were evaluated.  There was no edema and there were good 
palpable pulses peripherally.  In September 2003, the veteran 
reported that he had recent pain and swelling of his right 
calf.  However, examination of the foot and toes was negative 
for pain.  About one week later, the veteran injured his left 
big toe and suffered nail separation.  Thereafter he 
complained of pain associated with that foot.  Examination 
revealed that the dorsalis pedis and posterior tibial pulses 
were normal bilaterally.  The sensory examination was normal 
as was the monofilament examination.  The veteran was 
instructed on diabetic foot care (the veteran suffers from 
diabetes mellitus, Type II).  The veteran continued to have 
problems with his toenails.  By November 2003, the right leg 
swelling had resolved.  Vascular workups were negative.  
Examination revealed no clubbing, cellulitis or edema.  
Strength was normal throughout and the pulses were normal 
throughout.  

In April 2004, examination of the extremities revealed no 
acute joint changes,.  Peripheral pulses were full at all 
sites and there were no varicosities or edema.  Neurological 
examination was also normal.  In October 2004, the findings 
were the exact same.  

The service medical records do not reflect that the veteran 
ever had frostbite of the feet.  Although the veteran's 
representative asserted that the findings of Athlete's foot 
were indicative of the veteran's exposure to cold and wet 
temperatures, the veteran's diagnoses of such were made 
during the summer months in Oklahoma and there is no 
supporting evidence that such was a manifestation of 
frostbite that had occurred at an earlier time.  Notably, the 
record is simply devoid of any diagnosis of frostbite.  The 
discharge examination was also negative.  

The veteran is competent to recognize that he has frostbite 
as this would be similarly to the factual situation in 
Jandreau.  However, the Board finds that his account is not 
credible.  See Barr.  The veteran did not report frostbite 
during service and was not treated or diagnosed for frostbite 
during service although he reported a myriad of other medical 
problems which were treated and diagnosed.  Similarly, the 
veteran reported various medical problems post-service which 
were treated and diagnosed.  He has never reported that he 
had frostbite nor has he ever been treated for residuals 
thereof or been diagnosed as having residuals thereof.  He 
has, however, reported numerous other medical issues and 
received treatment and diagnosis for those problems.  

Therefore, the veteran's current reports of having frostbite 
at the time that he had Athlete's foot, during the summer 
months in Oklahoma, or at any other time, are not supported 
by the contemporaneous records which are accorded greater 
weight under the circumstances of this case.  

Further, there is no competent medical evidence that the 
veteran has any current residuals of frostbite which is 
directly related to service.  In fact, the post-service VA 
records reflect no treatment or diagnosis for the residuals 
of frostbite of the lower extremities.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); see also Gilpin.  In the absence of proof of 
a present disability, there can be no valid claim or the 
grant of the benefit.  See Rabideau.  Absent a current 
diagnosis, service connection is not warranted.

There were no inservice complaints, findings, treatment, or 
diagnosis of frostbite.  There is no current diagnosis of 
frostbite or the residuals thereof.

Accordingly, service connection is denied.


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.



ORDER

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for residuals of frostbite is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


